Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 now requires that a glass transition temperature of the polymer forming the core portion be equal to or higher than 60°C and that a glass transition temperature of the polymer forming the shell portion be equal to or higher than 70°C.  These limitations find support in Applicant's specification as filed [paragraphs 0054 and 0072].
As explained in the office action mailed January 8, 2021, the prior art which best approaches the invention of claim 1 is Kobayashi et al. (CN 102742051) in view of Matsumura et al (WO 2012046843 – cited to the English translation US 20130273421) and Maeda et al. (US 2003/0113626).  Kobayashi teaches that the glass transition temperature of the elastic polymer, which forms the claimed core, is preferably 25 °C or less in order to suppress the peeling of the adhesive from the electrode active material in the plate stamping step, thereby suppressing the decrease in the adhesion strength (translation page 4 top).  Kobayashi teaches that the glass transition temperature of the quaternized polymer constituting the shell portion is preferably 50 ° C or less, such that the electrode strength is strong and the flexibility is high, and the pressing step at the 
Neither Kobayashi nor the related prior art provides a rationale for increasing the glass transition temperatures taught by Kobayashi to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Akahori et al. (JP 62164783 A), hereinafter Akahori.  All textual citations of Akahori refer to the translation mailed with this paper.
Akahori teaches a film provided by applying and drying an emulsion of particles which have a multilayer structure consisting of a core comprising a (meth)acrylate copolymer and a shell comprising a (meth)acrylate copolymer having styrene as essential component and having a glass transition point of 80ﾟC or lower (page 3 Constitution).  Akahori teaches that Akahori's invention relates to a microcapsule of liquid material which flows out of the microcapsule to cause a discoloration to indicate that a refrigerator or a frozen food is past its prime (page 4 Industrial Application).  For this reason, in order for Akahori's invention to work as intended, the shell must fully contain the core, rather than partially covering it as required by claim 1 lines 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 10 a.m. - 6 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/           Primary Examiner, Art Unit 1721